Order filed, June 25, 2015.




                                           In The
                                   Court of Appeals
                                         For The
                              First District of Texas
                                       ____________

                                   NO. 01-15-00499-CR

         EX PARTE CHRISTOPHER ERNEST BRAUGHTON, Appellant

                                              V.

                                         , Appellee


                        On Appeal from the 228th District Court
                                Harris County, Texas
                              Trial Court Case 1389139


                                          ORDER

       The reporter’s record in this case was due June 4, 2015. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order Lisa Mills, the official (or substitute) court reporter, to file the record in
      this appeal, if any, within 10 days of the date of this order.


/s/ Evelyn Keyes
  Acting individually